Exhibit 10.1 CREDIT AGREEMENT dated as of September 23, 2016 by and among LANDEC CORPORATION, as Borrower, THE OTHER PERSONS PARTY HERETO AS LOAN PARTIES, THE LENDERS PARTY HERETO, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A. and BMO HARRIS BANK N.A., as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 26 SECTION 1.03. Terms Generally 26 SECTION 1.04. Accounting Terms; GAAP 27 SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions 27 ARTICLE II THE CREDITS 27 SECTION 2.01. Revolving Commitments 27 SECTION 2.02. Loans and Borrowings 28 SECTION 2.03. Requests for Borrowings 28 SECTION 2.04. [Intentionally Omitted] 29 SECTION 2.05. Swingline Loans 29 SECTION 2.06. Letters of Credit 30 SECTION 2.07. Funding of Borrowings 35 SECTION 2.08. Interest Elections 36 SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments 37 SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt 39 SECTION 2.11. Prepayment of Loans 40 SECTION 2.12. Fees 42 SECTION 2.13. Interest 43 SECTION 2.14. Alternate Rate of Interest 43 SECTION 2.15. Increased Costs 44 SECTION 2.16. Break Funding Payments 45 SECTION 2.17. Taxes 45 SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs 49 SECTION 2.19. Mitigation Obligations; Replacement of Lenders. 51 SECTION 2.20. Defaulting Lenders 52 SECTION 2.21. Returned Payments 54 SECTION 2.22. Banking Services and Swap Agreements 54 ARTICLE III REPRESENTATIONS AND WARRANTIES 54 SECTION 3.01. Organization; Powers 54 SECTION 3.02. Authorization; Enforceability 54 SECTION 3.03. Governmental Approvals; No Conflicts 55 SECTION 3.04. Financial Condition; No Material Adverse Change 55 SECTION 3.05. Properties 55 SECTION 3.06. Litigation and Environmental Matters 55 SECTION 3.07. Compliance with Laws and Agreements; No Default 56 SECTION 3.08. Investment Company Status 56 SECTION 3.09. Taxes 56 SECTION 3.10. ERISA 56 SECTION 3.11. Disclosure 56 SECTION 3.12. Material Agreements 57 SECTION 3.13. Solvency 57 SECTION 3.14. Insurance 57 SECTION 3.15. Capitalization and Subsidiaries 57 SECTION 3.16. Security Interest in Collateral 57 i TABLE OF CONTENTS (continued) Page SECTION 3.17. Employment Matters 58 SECTION 3.18. Federal Reserve Regulations 58 SECTION 3.19. Use of Proceeds 58 SECTION 3.20. No Burdensome Restrictions 58 SECTION 3.21. Anti-Corruption Laws and Sanctions 58 SECTION 3.22. EEA Financial Institutions 58 SECTION 3.23. Therapeutic Product Compliance. 58 ARTICLE IV CONDITIONS 59 SECTION 4.01. Effective Date 59 SECTION 4.02. Each Credit Event 62 ARTICLE V AFFIRMATIVE COVENANTS 63 SECTION 5.01. Financial Statements and Other Information 63 SECTION 5.02. Notices of Material Events 65 SECTION 5.03. Existence; Conduct of Business 65 SECTION 5.04. Payment of Obligations 66 SECTION 5.05. Maintenance of Properties 66 SECTION 5.06. Books and Records; Inspection Rights 66 SECTION 5.07. Compliance with Laws and Material Contractual Obligations 66 SECTION 5.08. Use of Proceeds 66 SECTION 5.09. Accuracy of Information 67 SECTION 5.10. Insurance 67 SECTION 5.11. [Intentionally Omitted] 67 SECTION 5.12. Casualty and Condemnation 67 SECTION 5.13. Depository Banks 67 SECTION 5.14. Additional Collateral; Further Assurances 67 SECTION 5.15. Therapeutic Product Compliance 68 SECTION 5.16. Post-Closing Matters 69 ARTICLE VI NEGATIVE COVENANTS 69 SECTION 6.01. Indebtedness 69 SECTION 6.02. Liens 71 SECTION 6.03. Fundamental Changes 72 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 73 SECTION 6.05. Asset Sales 74 SECTION 6.06. Sale and Leaseback Transactions 75 SECTION 6.07. Swap Agreements 75 SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness 75 SECTION 6.09. Transactions with Affiliates 76 SECTION 6.10. Restrictive Agreements 77 SECTION 6.11. Amendment of Material Documents 77 SECTION 6.12. Financial Covenants 77 ARTICLE VII EVENTS OF DEFAULT 78 ARTICLE VIII THE ADMINISTRATIVE AGENT 81 SECTION 8.01. Appointment 81 ii TABLE OF CONTENTS (continued) Page SECTION 8.02. Rights as a Lender 82 SECTION 8.03. Duties and Obligations 82 SECTION 8.04. Reliance 82 SECTION 8.05. Actions through Sub-Agents 83 SECTION 8.06. Resignation 83 SECTION 8.07. Non-Reliance 84 SECTION 8.08. Other Agency Titles 84 SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as Representative of the Secured Parties 85 SECTION 8.10. Credit Bidding 85 ARTICLE IX MISCELLANEOUS 86 SECTION 9.01. Notices 86 SECTION 9.02. Waivers; Amendments 88 SECTION 9.03. Expenses; Indemnity; Damage Waiver 90 SECTION 9.04. Successors and Assigns 92 SECTION 9.05. Survival 95 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution 96 SECTION 9.07. Severability 96 SECTION 9.08. Right of Setoff 96 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process 96 SECTION 9.10. WAIVER OF JURY TRIAL 97 SECTION 9.11. Headings 97 SECTION 9.12. Confidentiality 97 SECTION 9.13. Several Obligations; Nonreliance; Violation of Law 98 SECTION 9.14. USA PATRIOT Act 98 SECTION 9.15. Disclosure 98 SECTION 9.16. Appointment for Perfection 98 SECTION 9.17. Interest Rate Limitation 99 SECTION 9.18. Marketing Consent 99 SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial Institutions 99 ARTICLE X LOAN GUARANTY 99 SECTION 10.01. Guaranty 99 SECTION 10.02. Guaranty of Payment SECTION 10.03. No Discharge or Diminishment of Loan Guaranty SECTION 10.04. Defenses Waived SECTION 10.05. Rights of Subrogation SECTION 10.06. Reinstatement; Stay of Acceleration SECTION 10.07. Information SECTION 10.08. Termination SECTION 10.09. Taxes SECTION 10.10. Maximum Liability SECTION 10.11. Contribution SECTION 10.12. Liability Cumulative SECTION 10.13. Keepwell iii SCHEDULES : Commitment Schedule Schedule 3.05 – Properties, etc. Schedule 3.06 – Disclosed Matters Schedule 3.12 – Material Agreements Schedule 3.14 – Insurance Schedule 3.15 – Capitalization and Subsidiaries Schedule 3.17 – Employment Matters Schedule 5.16 – Post-Closing Matters Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule 6.10 – Existing Restrictions EXHIBITS : Exhibit A – Assignment and Assumption Exhibit B – Borrowing Request Exhibit C-1 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-2 – U.S. Tax Compliance Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-3 – U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-4 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit D – Compliance Certificate Exhibit E – Joinder Agreement iv CREDIT AGREEMENT This CREDIT AGREEMENT dated as of September 23, 2016 (as it may be amended or modified from time to time, this “ Agreement ”) is made by and among LANDEC CORPORATION, a Delaware corporation, as Borrower, the other Loan Parties party hereto, the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01. Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “
